Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE 204TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 24th day of November, 2014,
the cause on appeal to affirm between

JOVANY ALBA, Appellant                              On Appeal from the 204th Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-00020-CR         V.                       Trial Court Cause No. F13-51275-Q.
                                                    Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                        Francis and Stoddart participating.

was determined; and this Court made its order in these words:

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.


WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with the
Seal thereof affixed, at the City of Dallas, this 5th day of February, 2015.




                                                                     LISA MATZ, Clerk